Case 1:19-cv-00323-KS-RHW Document1 Filed 06/14/19 Page 1 of 30

 

 

SOUTKERN DISTRICT OF MISSISSIPPI
FILED :

JUN 14 2019

Nemes
ARTHUR JOHNSTON

UNITED STATES DISTRICT COURT BY DEPUTY

 

 

 

SOUTHERN DISTRICT OF MISSISSIPPI
ALVIN SHOWERS III CIVIL ACTION
VS. CASE NO.

CITY OF BAY ST. LOUIS
BAY ST. LOUIS POLICE DEPARTMENT,
MICHAEL A. -DeNARDO, INDIVIDUALLY AND
AS FORMER POLICE CHIEF BAY ST. LOUIS,
GARY PONTHIEUX, INDIVIDUALLY AND AS
POLICE CHIEF, BAY ST. LOUIS,
LES FILLINGAME, INDIVIDUALLY AND AS
FORMER MAYOR, BAY ST. LOUIS, AND
MICHAEL FAVRE, CURRENT MAYOR, INDIVIDUALLY
AND MAYOR
JEFFREY HENDRIX, INDIVIDUALLY AND AS
POLICE OFFICER, BAY ST. LOUIS,
PUSH PHILLIPS, INDIVIDUALLY AND AS
POLICE OFFICER, BAY ST. LOUIS,
PAUL TAYLOR, INDIVIDUALLY AND AS
POLICE OFFICER, BAY ST. LOUIS,
JAMES BURCH, AS FORMER DIRECTOR
NARCOTICS TASK FORCE,
BAY ST. LOUIS
RICKY ADAMS, AS SHERIFF OF HANCOCK COUNTY
AND AS ACTING CHIEF OF POLICE, BAY ST. LOUIS,
KEVIN GARY, FORMER TENANT AND INFORMANT
FOR BAY ST. LOUIS POLICE DEPARTMENT,
MILES MORAN, FORMER TENANT AND INFORMANT
ACTOR FOR THE BAY ST. LOUIS POLICE DEPT., AND
BRANDON FARVE, CO-PARTICIPANT WITH TENANTS
AND WESLEY MALLEY, ACTING POLICE CHIEF, BAY
ST. LOUIS POLICE DEPARTMENT, INDIVIDUALLY AND
IN OFFICIAL CAPACITY AND ABC INSURANCE CO.
ERIC DEANGELO, PRIVATE SECURITY COMPANY OWNER
ACTING FOR BAY ST. LOUIS POLICE DEPARTMENT

SECTION:

JURY TRIAL
REQUESTED

 \AV3Z3 LE RW
Case 1:19-cv-00323-KS-RHW Document1 Filed 06/14/19 Page 2 of 30

COMPLAINT
1.
NATURE OF THE ACTION
This is an action for money damages, compensatory damages, punitive damages, and
injunctive relief brought pursuant to 42 USC Section 1983, 1988, violations and deprivations of
constitutional rights under color of state law pursuant to the Fourth Amendment, First and Fifth
Amendments through the Fourteenth Amendment of the United States Constitution, the laws of
the state of Mississippi and for defamation of character and other torts and injuries therefrom
against the defendants in their official and individual capacities.
2.
JURISDICTION AND VENUE
This Court has jurisdiction of this cause under 28 USC 1331 and 1343. Venue is proper
pursuant to 28 USC Section 1391 in that the Defendants and the Plaintiff reside in the jurisdiction
of this Court, and the cause of action arose within the Southern District of Mississippi.
3.
PARTIES
a. The Plaintiff, Alvin Showers, III is a competent adult person who resides in Bay St. Louis,
MS. and is a natural born citizen of the United States of America.
b. The defendant, former chief of police, Michael DeNardo, THROUGH DEFENDANT,
CITY OF BAY ST LOUIS, AND BAY ST. LOUIS POLICE DEPARTMENT, was an

adult person who resided in Bay St. Louis, MS. at all relevant times herein.
Case 1:19-cv-00323-KS-RHW Document1 Filed 06/14/19 Page 3 of 30

. The defendant, Ricky Adams, Hancock County Sheriff, is a competent adult person, who
acted in the capacity of acting chief of police, Bay St. Louis at certain relevant times
herein.

. The defendant, Jeffrey Hendrix, Bay St. Louis police officer is a competent adult person,
who was at all times herein acting individually and in his capacity as police officer.

The defendant, Push Phillips, Bay St. Louis police officer is a competent adult person,
who was at all times herein acting individually and in his capacity as police officer.

The defendant, Paul Taylor, Bay St. Louis police officer is a competent adult person, who
was at all times relevant herein acting in individual and official capacities.

. The defendant James Burch is a competent adult person, who at relevant times herein acted
officially as former director of Bay St. Louis Narcotics Task Force.

. The defendant Gary Ponthieux is a competent adult person, who at relevant times herein
acted in official capacity as Bay St. Louis Police Chief.

The defendant Les Fillingame is a competent adult person, who at relevant times herein
acted in his capacity as Mayor of the city of Bay St. Louis.

The defendant Kevin Gary is an adult person, who was a tenant at some relevant times,
but who acted for and on behalf of the Bay St. Louis Police Department at relevant times
herein.

. The defendant Miles Moran is an adult person, who was a tenant at some times relevant,
but who acted for and on behalf of the Bay St. Louis Police Department at most relevant

times herein.
Case 1:19-cv-00323-KS-RHW Document1 Filed 06/14/19 Page 4 of 30

The defendant Brandon Farve is an adult person, who was a companion of or with the
named tenant defendants herein, in acting with and for the Bay St. Louis police

department.

>

CLAIMS

Introductory Facts:

lL.

The Plaintiff, Alvin Showers II] is a citizen in the Bay St. Louis, MS community, residing
in a prominent beach area of the city for many years, and who was for more than thirty
years a valued and trusted news journalist with one of the local television stations in
South Mississippi.

However on June 14, 2016 Mr. Showers lost his long term career, after certain defendants
conspired with other defendants to discredit Mr. Showers, assassinate his character and
reputation by causing to be disseminated, disseminating and conspiring to disseminate
the false allegation that Mr. Showers was “mentally impaired” to the extent that the
defendants determined Mr. Showers needed to be involuntarily committed to a local
psychiatric facility—and these defendants, specifically defendant Police Chief Michael
DeNardo, in conjunction and conspiracy with department police officers-defendants
Jeffrey Hendrix, Push Phillips and Paul Taylor took egregious measures that led to the
involuntary commitment to Mr. Showers to a local facility on June 14, 2016. Defendants

failed to comply with Mr. Showers’
Case 1:19-cv-00323-KS-RHW Document1 Filed 06/14/19 Page 5 of 30

due process rights, nor did they adhere to laws and regulations of the State regarding
“involuntary commitment process or procedures.

Two Hancock county Sheriff's Deputies simply showed up at Mr. Showers’ home,
removed him from his home in hand cuffs, arrested him and took Mr. Showers to a
phychaitric facility, against Mr. Showers ‘will. Without allowing Mr. Showers to contact
any family, friends, or his employer—a TV station where Mr. Showers satisfactorily
worked 32 plus years as a producer and as a Newscaster covering stories in South
Mississippi and its market neighbors.

Mr. Showers contends that the above defendants were acting individually and in their
official capacities as officers of the defendant, City of Bay St. Louis—under color of law.
Further Mr. Showers contends that these defendants committed numerous legal violations
in the process of forcing him into a psychiatric facility, including violating state laws
which prescribe the process and procedures for involuntary commitment. Defendant
failed to adhere to the protective rights of Mr. Showers in this process in several ways,
specifically, that defendants had no credible, reasonable medical evidence upon which to
forceably commit Mr. Showers to any psychiatric facility—then or at any relevant time.
By executing this illegal writ of involuntary commitment, defendant chief DeNardo in
conjunction with defendant, Hancock County Sheriff, Ricky Adams all these defendants
defamed and assassinated the character of Mr. Showers by falsely alleging that Mr.
Showers was “in need of treatment and confinement allegedly consistent with Mississippi
state law, Section 41-21-67 of the Mississippi Code Annotated.

Prior to obtaining the order of commitment, defendants DeNardo, defendant, Ricky

Adam, Sheriff's Deputies detained Mr. Showers at his home, placed Mr. Showers under
10.

11.

12.

13.

Case 1:19-cv-00323-KS-RHW Document1 Filed 06/14/19 Page 6 of 30

arrest, and then took Mr. Showers into custody at the psychiatric facility to which Mr.
Showers was immediately involuntarily committed on the words of these named
defendants.

These defendants, among other violations of law and policies failed to follow the very
specific mandates of the Mississippi Code regarding involuntary commitment regarding
his due process rights and violated Mississippi’s Best Practices policies of requiring
committing officers to have obtained Crisis Intervention Training when dealing with
alleged mental health patients. None of the committing officers were duly qualified in
this case.

As a matter of fact, the Bay St. Louis Police Department, failed, as a matter of policy in
that it had no Crisis Intervention Policies in place in this instance and in all other
instances.

Defendant officer Jeffery Hendrix, along with former police chief DeNardo made
medically unsubstantiatable and uncorroborated conclusions from their perceived
observations of Mr. Showers days before the commitment that Mr. Showers was on
“drugs” and appeared to be mentally impaired.

Neither of these defendants had any prior training or background to have reached such a
conclusion, not to mention, to have acted upon their observations, UNDER COLOR OR
LAW, as they did.

Within 15 minutes of Mr. Showers forced placement at CSU, he was drug tested and he
tested negatively for all illegal drugs as he is not a drug user or alcohol abuser.

Prior to taking Mr. Showers into custody to the psychiatric facility, defendants DeNardo

and defendant officers, Push and Taylor made an illegal search of Mr. Showers’ home
Case 1:19-cv-00323-KS-RHW Document1 Filed 06/14/19 Page 7 of 30

and premises—having no warrant, and having provided no reason or cause to believe that
criminal activity was taking place at the time of the search.

14. Mr. Showers was illegally confined to the psychiatric facility more for than three (3)
weeks and under any circumstance, long enough to lose his long standing, revered by the
community career for breach of contract by abandoning his employment—a precondition
which was reasonably expected but was given no deferential treatment by these
defendants at the time of their, wrongful, illegal, and detrimental extreme and causeless
actions herein described.

15. In Mr. Showers’ capacity as a TV News Journalist-Reporter for South Mississippi he was
engaged in political news casting and investigation as part of his duties.

16. About one (1) month prior to defendant DeNardo’s and the named defendant police
officers above involuntary commitment of Mr. Showers, Mr. Showers was working on
one or more stories involving allegations of illegal activity in the Bay St. Louis police
department, specifically looking at possible illegal activity by the defendant police chief,
DeNardo, including claims of possible “money losses or misuses” among other aspects.

17. Mr. Showers contends that defendant DeNardo was aware that Mr. Showers was

doing journalistic investigations which were asking tough questions about “illegal
activities” of the police chief because Mr. Showers had made contact with the
defendant DeNardo on DeNardo’s cell phone on at least one occasion where a brief
discussion between the two is likely to have taken place.

Other Introductory Facts of police officer negligence and violations of civil rights:

Mr. Showers claims that starting around May 9, 2016 he had to call 911 police emergency for law

enforcement assistance when he realized that there were intruders who were trying to gain access
Case 1:19-cv-00323-KS-RHW Document1 Filed 06/14/19 Page 8 of 30

to his property, and who in fact did manage to get into Mr. Showers’ home via the back of the

house’s marsh area, the large tree limbs, and Mr. Showers’ wide beach front balcony.

18.

19.

20.

21.

22.

23.

Initially Mr. Showers did not have any indications as to who these intruders were
or why they were trying to break into his home, but he knew he needed police
protection and assistance in detecting and arresting these lawbreakers.

Therefore, each time Mr. Showers heard them attempting to get into his home, or 0
his balcony, he called 911. These break-ins were taking place when Mr. Showers
was at home. He was extremely threatened for his life.

Defendant officer responded to Mr. Showers’ 911 calls regarding the theft of the
commercial grade of his security system, only, but did nothing of an investigatory
nature to determine the suspect.

Officer Hendrix came onto the premises, made a cursory review outside the
premises and based on this review he told Mr. Showers that there were no intruders
on the premises. Hendrix took no further investigatory action, left Mr. Showers’
home.

Hendrix made no investigatory action of any kind, contact with the tax-paying
community accountability.

Before defendant Hendrix left the premises, Mr. Showers attempted to show
defendant Hendrix where the intruders may have been hiding, how they may have
gained access to inside his home and Mr. Showers even tried to tell defendant
Hendrix what Mr. Showers believed was going on by and with these intruders, and
it was illegal drug activity, Mr. Showers believed—but no police report concerning

these mattes were taken.
24.

25.

26.

27.

Case 1:19-cv-00323-KS-RHW Document1 Filed 06/14/19 Page 9 of 30

Mr. Showers attempted to show defendant police officers Hendrix, Taylor and
Phillips evidence of ‘foot prints’ near Mr. Showers’ back yard marsh, evidence of
someone stepping onto the second level balcony from the exterior of the house and
even illegal drug paraphernalia that Mr. Showers found on his premises, again to
no avail.

None of the defendant police officers were interested in conducting an investigation
of Mr. Showers’ home and premises, nor in conducting any type of testing on drug
paraphernalia, foot prints or hand/finger prints found by Mr. Showers on his
balcony around the same time as Mr. Showers heard the intruders and called 911.
In lieu of conducting a police investigation of the premises, as was the duty of
defendant officers Hendrix, Phillips and Taylor when they responded to the 911
call(s) by Mr. Showers, these defendants, especially defendant Hendrix decided
that he, Hendrix, was qualified to make a medical opinion about Mr. Showers
mental and emotional state of mind, disregarding Mr. Showers’ apparent fears
about intruders and their goals, Hendrix stated that Mr. Showers was “high”, “sleep-
deprived”, “hyper” and “hallucinatory”—all of this by defendant Hendrix based on
one encounter with Mr. Showers.

Defendant Hendrix has ‘no’ qualifications which render him capable of making
psychological mental assessments on first encounter with victims seeking police
protection and assistance, and as with all the other officers, Hendrix was not CIT
trained at the time of his misguided, defamatory statements of his alleged

conclusions about Mr. Showers’ mental status then, or now.
28.

Case 1:19-cv-00323-KS-RHW Document1 Filed 06/14/19 Page 10 of 30

Mr. Showers adamantly denied and rejected defendant officers’ assessment—told
them that he did not get “high”, was not “hallucinating” and that such assessment
in lieu of any investigation of any kind was not only offensive, it was defamatory
and it would injure Mr. Showers in his reputation as a veteran news reporter for

WLOX in Mississippi (South).

Restraint by Chief DeNardo

29,

30.

31.

32.

Mr. Showers contends that the detainment, arrest, restraint and subsequent forced
commitment by defendant DeNardo was motivated by defendant DeNardo’s need to
attempt to discredit Mr. Showers in his capacity as veteran news reporter for WLOX in
Mr. Showers’ reported connection of DeNardo to alleged illegal activities regarding the
police department and ultimately the city of Bay St. Louis’ budget mismanagement.
DeNardo’s false allegations in the forced commitment papers went so far as to classify
Mr. Showers as “suicidal”, “drug-using” and “hallucinatory”—stemming from Hendrix’s
initial false labeling in lieu of legitimate police investigation and in failure to have or
provide CIT training policies within the department per the state’s best practices policies.
None of the defendant officers were qualified to have reached the medical conclusions
they reached and then acted on, and Mr. Showers’ contends that they were acting as law
enforcement officers in a conspiracy to discredit Mr. Showers’ credibility regarding Mr.
Showers’ initial investigation of DeNardo’s subsequent, established criminal violations
in the police department at the time.

Mr. Showers’ career with WLOX spanned 32 years, and his reputation in the community
was solid, one of distinction for successful journalism, and always bringing the news that

mattered to the communities of South Mississippi with professionalism and trust.

10
33.

34.

35.

36.

37.

Case 1:19-cv-00323-KS-RHW Document1 Filed 06/14/19 Page 11 of 30

Mr. Showers was embarrassed, humiliated, personally and professionally injured by the
conspiracy among the police department members and the chief to discredit Mr. Showers
before he could release his findings publicly.

Although Mr. Showers fought the commitment, by the time he succeeded in getting
released, he had lost his career and his reputation was assassinated given the commitment
and alleged circumstances put out by DeNardo and the police department of Bay St.
Louis—under color of law.

Intruders continued to come and go in Mr. Showers’ home because they knew the police
department would take no action to catch them, arrest them or put them on trial.

Mr. Showers eventually identified some of the intruders to be former tenants at his home,
defendant Kevin Gary, who was put out by Mr. Showers; Miles Moran, another former,
disgruntled tenant put out by Mr. Showers, and one of their companions, Brandon Farve
Miles Moran was wearing (an ankle bracelet) at the relevant times.

Mr. Showers provided this information to the Bay police department under DeNardo, and
contends that rather than arrest these individuals, or at least investigate them in
connection with evidence, the defendant, DeNardo, used these individuals to assist and
conspire with the city in allowing other intruders in addition to these intruders to come
and go at Mr. Showers’ premises at will—in a plan to stalk Mr. Showers and his home,
to damage property at his home (as was the case) and to place Mr. Showers in fear of his
safety and the safety of his property—his home—all in violation of both federal and state

anti-stalking laws.

11
38.

Case 1:19-cv-00323-KS-RHW Document1 Filed 06/14/19 Page 12 of 30

Mr. Showers found drug paraphernalia which the police department did not want to
investigate, after Mr. Showers claimed that this paraphernalia belonged to and was used

by the former tenants and their companion to the police officers.

Random Illegal Searches of Mr. Showers’ home

39.

40.

41.

Instead of conducting investigations of the areas where Mr. Showers told the defendant
officers he heard intruders and saw evidence of intruders, the officers seized the
opportunity to conduct “random, in bedroom searches of Mr. Showers’ home”—areas
where Mr. Showers had not complained about any problems at all, and the defendant
officers would force Mr. Showers to stand outside, while they ravaged through his
bedroom.

Mr. Showers contends that this pattern of conduct by the defendant police officers was
further stalking of him and was designed to make Mr. Showers appear to be mentally
impaired such that his investigation of the chief’s illegal acts and reporting of same would
not be credible to the community at large.

On at least two occasions when Mr. Showers called the police for help, the intruders were
still on the premises of his home, and Mr. Showers told the officers the locations of where
they were based on the noises and voices he could hear coming from those areas, but
when defendant officers arrived, they refused to investigate the areas designated by Mr.
Showers at all, but instead went into other, undesignated by Mr. Showers, places within

Mr. Showers’ home.

Police Harassment, 24/7 Surveillance and use of cyber-stalking to “fam” his emails, his GPS

and to hack into his telephone calls.

2016

12
Case 1:19-cv-00323-KS-RHW Document1 Filed 06/14/19 Page 13 of 30

42. Mr. Showers contends that this united action by the police department was to sabotage
Mr. Showers’ reputation and to further the “stalking conspiracy” which was just
beginning in 2016 at the time of Mr. Showers’ illegal involuntary commitment was and
is a continuing, ongoing pattern of police harassment until the present time by referencing
the following non-exclusive and non-exhaustive time line of police harassment —stalking
and cyber stalking, as well as the use of electronic devices to punish, harass and place
Mr. Showers in fear of his life, safety and the safety of his home.

a. 24/7 Surveillance against Mr. Showers at his home in Bay St. Louis, MS AND at his
work home in Mobile, Alabama from 2016 continuing through 2019 (this present
moment).

b. Mr. Showers contends that this interstate action by law enforcement in two states violates
federal statues which prohibit interstate stalking regarding conduct which places a
victim in fear for his safety and that of his property.

c. Mr. Showers contends that in Bay St. Louis, on a daily basis, one and up to several police
cars—both marked and unmarked drive up and down his street—night and day, at night
flashing their lights unto his home—and that there is only one other person who lives
on his street, post Katrina.

d. Law enforcement cars use Mr. Showers’ drive way to drive into and back up out of.
multiple times per incident, having no legitimate law enforcement reasons to make use
of his property to turn around on a two house street.

e. Mr. Showers knew and or recognized some of the defendant officers because he had, as
newscaster, often, made “rides” with these officers on drug busts and other police stories

about which he reported.

13
Case 1:19-cv-00323-KS-RHW Document1 Filed 06/14/19 Page 14 of 30

fi These defendants have been named in this case.

g. Also, in 2016 and 2017, Mr. Showers observed at least one occasion when defendant
officer, James Burch in unmarked car, picked the intruder, defendant Brandon Farve

h. up after I discovered this intruder attempting to scale my balcony.

i. Most importantly, however, is the fact that it was on or about June 14, 2016 when Mr.
Showers was illegally, involuntarily committed to the psychiatric unit, Crisis
Stabilization Unit, in Gulfport, MS as has been presented in detail in other parts of this
Complaint.

2017

Mr. Showers becomes aware that he is being followed by law enforcement, not known by

name in some instances, but known by the vehicles they were using. As an investigative

journalist, Mr. Showers often went on “rides” with law enforcement in their cars—marked and

unmarked and he was able to determine that he was being followed by some of these officers.

43. Mr. Showers establishes the following as a time-line of when stalking conduct became a
conspiracy between the police department and his former tenants as follows:

a. On more than one occasion Mr. Showers was aware that defendant, Bay St. Louis
police officer, James Burch followed him throughout Mr. Showers’ goings and
comings for the entire day up to and including when Mr. Showers came home from
the day’s activities.

b. Defendant, Burch was not discreet in his patrolling of Mr. Showers. He made
certain that Mr. Showers could see him because Burch kept his vehicle in close
proximity to Mr. Showers at all times, so that it was clear to Mr. Showers that he

was being followed.

14
Case 1:19-cv-00323-KS-RHW Document1 Filed 06/14/19 Page 15 of 30

c.

é.

Defendant, Burch had no legitimate police business for why he was following Mr.
Showers the entire day and he was acting under color or law, that is orders from
the police chief and or maliciously and negligently as an individual. In either
instance Mr. Showers believes that Burch was acting in concert with other law
enforcement officer defendants herein to “gang stalk” Mr. Showers.
On at least two occasions, Mr. Showers was followed when he visited a friend in
Waveland, Ms., who also observed that “voices were coming from the woods near
where Mr. Showers and his friend were standing, and police-car type lights were
being directly reflected on Mr. Showers and his friends.
.Mr. Shower was prevented from going into the woods to see who may have been
the culprit on these occasions, but later learned in the summer of 2017, when Mr.
Showers called the police because there was a man, slumped over at his wheel,
with a gun and alcohol visible in his car—that the Bay police response was that
the man was rabbit hunting only, and they allowed the man to be prodded into
moving on without arrest or detention. This happened near the same woods
where Mr. Showers had previously been “lit up” by the lights of a police car. Mr.
Showers took a picture of the individual and believes based on information and
belief, that the individual was a “police officer”. The incident occurred on
Riverside Street, which is an adjoining street to Mr. Showers’ home street.
Because there are only two houses, post Katrina on Mr. Showers street, he took
great notice of the fact that on hundred or more occasion, cars that don’t belong
in that neighborhood would come pass his house, sometimes driving on the

wrong side of the two lane neighborhood road, sometimes driving very slowly at

15
Case 1:19-cv-00323-KS-RHW Document1 Filed 06/14/19 Page 16 of 30

or near his house, and going down his street to a cul de sac, where there are no
homes or businesses of any kind—back and forth, sometimes also using his
driveway as a turn around point—all appearing to be unmarked and marked
police vehicles—day and night, and all times of the day, often pausing at or near
his home.

g. Mr. Showers contends that his home was being “stalked” at these times.

44. In 2017, Mr. Showers asked the Hancock County Sheriff deputy if he would conduct a
surveillance near his home, or on his street at night in an effort to detect, identify, and
properly arrest the perpetrators who were burglarizing his home as well as the drivers of
the numerous cars which constantly flooded his 2 home street day and night, and since
this deputy generally patrolled the beach area near Mr. Showers’ home Mr. Showers
believed he could obtain effective assistance with a simple surveillance by law
enforcement which was not in the Bay Police Department.. The officer agreed, but when
he was called and asked to come at a time when the suspected intruders were actually
present, the deputy declined to conduct the surveillance on Mr. Showers’ home and street.
The deputy gave Mr. Showers no plausible reason why he misled Mr. Showers into
believing that he would and could easily conduct such a surveillance, but when called
again, this deputy refused.

2018 and 2019: HUGE YEARS FOR ELECTRONIC HARASSMENT BY NAMED

ee eee ee ee a

DEFENDANT LAW ENFORCEMENT AND THEIR INFORMANTS.

45. Mr. Showers becomes aware that his telephone and electronic devices are being

tapped into and his conversations are being repeated to him by law enforcement

officers under circumstances where there would be no other means for these law

16
Case 1:19-cv-00323-KS-RHW Document1 Filed 06/14/19 Page 17 of 30

enforcement officers to have had specific, factual knowledge of the subject matter

of Mr. Showers’ telephone and email conversations,
On almost a daily basis on Mr. Showers’ computer and phone are hacked into. My prior
email traffic sent from my computer with no problem is now these transmissions bounce
back on a regular basis.
. If I attempt to make appointments outside my home or office, certain defendant law
officers are at the appointed place when I arrive. For example, defendant, Burch
routinely met me in the same area where I had not 10 minutes prior made appointments
for the meeting.
On other occasions, a Mississippi Narcotics Bureau officer met me in the exact seating
area where I made an appointment to meet someone going into the place. He was there
and seated two or three tables away from me.
On almost every day now emails designated for me do not arrive, especially those emails
which are responsive to my outreach for help with what is happening to me from other
individuals who have been targeted for punishment and surveillance, electronic invasion
into their lives, and daily reminders that their lives are not their own anymore. The
emails do not reach me at all in 2018 and 2019.
In 2018, my security camera system was hacked into and later stolen by whom Mr.
Showers believes to be defendant, Eric D’Angelo—and whom Mr. Showers believed was
working with some of the named defendant police officers as a confident informant.
I had certain conversations with a couple of people about D’Angelo’s presence on my

premises and his alleged work on my computer system where he left several exposed

17
Case 1:19-cv-00323-KS-RHW Document1 Filed 06/14/19 Page 18 of 30

wires, and what that might mean, and the very next day, the entire system was stolen
from my home.

. In 2018 I began taking pictures of the “police car theatre” which was on my street daily.
I was able to obtain pictures of the blue line stickers as well as some license tag numbers.
I believe that the constant surveillance, the following of me wherever I travelled, even
between two states, and the electronic invasion into my electronic devises was police
harassment, stalking and cyber-stalking consistent with a violation of federal and state
laws regarding these matters.

. Mr. Showers believes he is a “targeted individual’’—a term of art to explain victims of
the crimes of gang stalking and electronic invasion, constant surveillance and disruption
to their lives and their homes for many reasons, on of which Mr. Showers state which
applies to him is/was the former chief of police, DeNardo efforts to discredit him in his
investigation of the Bay Police Department budget issues and other alleged illegal
conduct on the part of the former chief.

Malice of and by the former police chief against Mr. Showers.

The former chief used the illegal involuntary commitment to show his malice against
Mr. Showers after he, DeNardo learned from Mr. Showers’ cell phone calls to
DeNardo’s business cell phone, that Mr. Showers was onto DeNardo’s criminal activities
and that Mr. Showers, a TV news journalist was likely to break the story any day.

In his affidavit in support of his (DeNardo’s) petition for commitment of Mr. Showers,
DeNardo libeled and defamed Mr. Showers by labelling Mr. Showers as “hallucinatory,
drug user, who was mentally impaired—a danger to himself or others” among other

defamatory language.

18
Case 1:19-cv-00323-KS-RHW Document1 Filed 06/14/19 Page 19 of 30

k. Absent any corroborating medical documentation, DeNardo, as police chief of City of
Bay St. Louis, pushed through commitment papers against Mr. Showers which Mr.
Showers in detention for NO MEDICAL REASON, for 3 weeks.

l. In addition to Mr. Showers losing his job of more than 32 years as a TV journalist
reporter in South Mississippi, Mr. Showers was humiliated, went into personal seclusion
because he did not want to answer to his booming public/fan base about “what
happened”. Mr. Showers wanted to contain the defamation, but could not.

m. He lost his job. He was unemployed for a year and he had to borrow from family and
friends to maintain his home and lifestyle.

n. DeNardo took this illegal action, as chief of police for City of Bay St. Louis, acting under
color of law, and in deviation from the state’s best practices regarding interactions with
thought to be mentally impaired individuals by police and other officials.

o. It was intentional infliction of emotional distress for Mr. Showers and the cause
continues to this date as set forth above—on a daily basis.

46. In order to accomplish his goal of involuntary commitment of Mr. Showers, defendant
DeNardo told the Chancery Clerk that Mr. Showers was mentally unstable, suicidal and
or homicidal without ever citing to any corroborating evidence.

In retrospect, Mr. Showers contends that it was actually defendant DeNardo who was mentally
unstable, suicidal and or homicidal as when the defendant was caught red-handed involved in
illegal activity—payroll fraud, gun trafficking and or other wrong doing—defendant DeNardo
killed himself at the Bay St. Louis police department facility, just after having allegedly been
terminated from his position by then Bay St. Louis Mayor Les Fillingame.

Mr. Showers’ evidence of intrusions onto his property

47. The Plaintiff installed numerous camera devices onto his property between 2016 and the

present in an effort to detect the presence of intruders—which the Bay Police Department

19
48.

49.

30.

51.

52.

53.

Case 1:19-cv-00323-KS-RHW Document1 Filed 06/14/19 Page 20 of 30

refused to investigate or assist in investigation after defendants Hendrix and DeNardo
assassinated his character, attempted to discredit him, and forcibly committed him to
psychiatric institution.

Almost every time Mr. Showers connected his camera devices, after leaving home and
returning, he found that the devices had been tampered with, disconnected, or altered
technically such that he was unable to detect anything or anyone beyond shadows, and
unidentifiable objects on the camera recordings.

These interferences were not normal technical deviations according to the devices
designs and usages, but were the result with outside, deliberate interference and deliberate
alterations to the cameras’ technical use and purpose.

The camera interferences were technically designed to alter or cancel al] but minor
aspects of the captured intrusions’ activity.

Again, Mr. Showers asked the defendant Bay Police Department to work with him via
surveillance and patrol to detect who was interfering with his outside camera devices,
and to arrest these criminals and bring them to trial. The Bay Police Department would
not assist Mr. Showers.

Objects were captured on Mr. Showers’ camera devices which he contends that police
officers using their investigative techniques and knowledge could have assisted in
identifying the objects and their source—to no avail, however.

After the defendants, DeNardo and the named police officers rushed to judgment to
discredit Mr. Showers, Mr. Showers, a tax payer, was unable to receive any police

assistance from either Bay Police Department or Hancock County Sherriff’s office and

20
34.

35.

56.

57.

38.

59.

Case 1:19-cv-00323-KS-RHW Document1 Filed 06/14/19 Page 21 of 30

the intrusions became more numerous and the intruders more bold in their regular
occupancy on his premises than ever—raising Mr. Showers’ fear level well past minor.
Mr. Showers then identified two of his previous tenants to the Bay police department as
individuals he saw come onto or run away from his home on one or more occasions:
defendants Miles Moran and Kevin Gary.

The Plaintiff asked the police department to explore and investigate these individuals to
determine their whereabouts at times when Mr. Showers stated that he had seen them
running away from his home.

These individuals were identified by Mr. Showers to the Bay Police department to have
been defendants’ Miles Moran, Kevin Gary—both former tenants of Mr. Showers and
defendant Brandon Farve, a companion of one of the former tenants.

Mr. Showers told the Bay Police Department that he believed these individuals were
intruders and trespassers onto his property and that he believed that they were involved
in drugs and or other illegal activity at his home—which was why he kicked them out as
tenants, initially.

Mr. Showers told the Bay Police Department officers that he, Mr. Showers had found
evidence of drug usage on his property after having seen one of more of the defendants
named above escaping from his balcony or running from his home into the street on which
Mr. Showers lived—to no avail.

Mr. Showers also told the Bay Police department officers named herein that he believed
that the defendant former tenants al! had criminal records involving burglaries and or
drug convictions for which some of them had actually served time—which is also why

he kicked them out from tenancy in his home.

21
60.

61.

62.

Case 1:19-cv-00323-KS-RHW Document1 Filed 06/14/19 Page 22 of 30

Despite providing identification of possible suspects and record evidence of their
illegality involving drugs on his premises when they were tenants, defendants DeNardo,
Hendrix, Phillips and Taylor apparently still refused to investigate Mr. Showers’ report
and evidence consistent thereto, which was puzzling to Mr. Showers—a seasoned news
investigator and reporter of crime in the very city of Bay St. Louis over many years.

As a news investigator and reporter of crime in Hancock County, Mr. Showers had often
been with the police officers on the scene of a crime in order to capture the story from
the closest angle possible—and he knew most of the police officers, especially those who
worked on the Narcotics task force based on his veteran’s status as a news reporter in the
county.

After being unsuccessful at getting the Bay St. Louis police department to investigate his
reports of intruders into his home and onto his premises, Mr. Showers turned to the
Narcotics task force division—asking for help because he had found evidence of drug
usage such as needles on his premises after having seen and or reported the presence of

an intruder.

Another series of incidents revealed wider drug and illegal activity involving Mr. Showers’ home

63.

64.

Mr. Showers lives on a street which is largely vacant other homeowners after Katrina
because of his home’s close proximity to the gulf shores beach, and surrounded by a
marsh, there was very little traffic on his street for the two houses which occupy the street.
Considering the absence of any business of any kind and the presence of only two homes,
which are located at the beginning of the street and at the opposite end of the street, there
was never substantial automobile traffic of any kind on his street—prior to Mr. Showers’

complaints of intruders to the Bay police department, its officers, the Hancock County

22
65.

66.

67.

68.

69,

Case 1:19-cv-00323-KS-RHW Document1 Filed 06/14/19 Page 23 of 30

Sherriff s Department and one of its officers, to the police chief, and others affiliated with
the Bay St. Louis Police Department.

Nonetheless, at about the same time as Mr. Showers’ was being denied police protection
and investigation of his intruders/trespassers claim, simultaneously, Mr. Showers noted
that automobile traffic was increasing to a substantial degree.

Since Mr. Showers had often travelled with or in conjunction with police officers
including narcotics officers for reporting purposes, Mr. Showers knew the automobiles
and identities of many of the undercover narcotics officers.

Even though the Bay police had turned him away regarding his complaints, attempted to
discredit him by force commitment and called him a mental case, Mr. Showers began to
notice that undercover narcotics officers’ cars were travelling his street many times a
day—passing his home and going to the end cul de sac, Riverside Street, and turning
around slowly driving past his home, and this was occurring numerous times during the
day and the night.

On one or more occasions Mr. Showers could identify the driver of one of the undercover
cars former Narcotics Task Force Director, James Burch.

After making this connection as to one of the undercover officers driving up and down
his street, Mr. Showers inquired and learned that four Bay St Louis Police officers, who
were undercover narcotics agents had resigned and or were terminated relative to an
investigation into an illegal non-profit company which had an account which was set up
by the allegedly involved officers to raise money to allegedly purchase technological

equipment which could interfere with, cancel or negate the type of camera devices Mr.

23
70.

71.

72.

73.

Case 1:19-cv-00323-KS-RHW Document1 Filed 06/14/19 Page 24 of 30

Showers possessed—in the name of and on behalf of an organization called: The High
Risk Warrants Foundation.

This Mississippi formed and registered corporation was deemed to have been illegal in
its purpose, but according to news sources, it had raised in excess of $600,000 to purchase
property and other alleged ‘quasi legal’ equipment to be used to carry out vigilante type
justice warrants, listening devices, hidden cameras, computer hacking technology and
electro-magnetic devices—which were being arbitrarily and discriminately being used
on or against citizens for their alleged purposes.

Mr. Showers contends that this organization was active against him and on his premises
and that the Bay St. Louis police department was not interested in Mr. Showers’
complaints and in detaining the intruders because Mr. Showers’ home and camera
devices were being used by this organization for their illegal purposes—and that the
police department knew about the intruders onto Mr. Showers premises, because the
officers involved in the illegal corporation were participant in and with the intruders onto
Mr. Showers’ premises.

Mr. Showers sent text messages to defendant DeNardo on his city owned cell phone in
January 2016, just before DeNardo committed suicide revealing to DeNardo his, Mr.
Showers’ knowledge of the illegal corporation’s existence and related to DeNardo that
he, Mr. Showers was following up on news story investigation of other “illegal activity”
going on in the city of Bay St. Louis police department.

The Bay St. Louis police department did not maintain all police and incident reports

relative to Mr. Showers’ reports to it regarding the intruders into his premises.

24
74.

75.

76.

77.

Case 1:19-cv-00323-KS-RHW Document1 Filed 06/14/19 Page 25 of 30

Mr. Showers was given only three (3) alleged reports from the twelve times he contacted
the Bay St. Louis police department with new information regarding the intrusions into
his home and requesting an investigation based on new information.

The Police Department gave Mr. Showers the reports in which the investigating officer-
defendants herein assassinated his character by naming Mr. Showers as a mental case and
a drug user—a description which later colored all aspects of Mr. Showers’ Complaint
and subsequent injuries resulting therefrom.

The narcotics task force used Mr. Showers’ reports to set up a stake out of Mr. Showers’
movements, to track his cell phone calls and internet media, instead of investigating drug
paraphernelia existence at Mr. Showers’ home and Mr. Showers’ repeated complaints
about same.

Mr. Showers contends that the defendants, acting under their individual capacities and in
official capacity used Mr. Showers’ case conspired with and under their High Warrants
Corporation—instead of assisting Mr. Showers to catch the intruders, defendants
conspired against Mr. Showers by using their sophisticated devices to listen in on Mr.
Showers’ cell phone conversations and interfere with/destroy his camera devices

usefulness by using its electromagnetic devices—for their own illegal purpose and gain.

Allegation of constitutional violations, failures of duties and negligence of defendants under

color of law.

78.

Defendant’s actions as claimed hereinabove were reckless and callously indifferent to
Plaintiff’s protected rights under the 4" amendment to the United States Constitution—

not to be detained, restrained, arrested or otherwise have his freedom of movement

25
Case 1:19-cv-00323-KS-RHW Document1 Filed 06/14/19 Page 26 of 30

interfered with, absent reasonable and probable cause that the Plaintiff has committed a
crime.
79. The forced commitment of Mr. Showers to the psychiatric hospital by defendant
DeNardo, on behalf of the Bay St. Louis police department violated Mr. Showers’ 4%
amendment rights.
80. The conspiracy to maintain and color Mr. Showers’ character as “drug using”,
“hallucinatory” and “suicidal” by the defendant’s Bay Police Department, chief DeNardo
and officers destroyed Mr. Showers’ reputation and set into motion other constitutional
violations.
81. Defendant’s actions as claimed hereinabove were reckless and callously indifferent
to Plaintiff's protected rights of free expression under the 1* amendment to the
United States Constitution to report, complain or otherwise express his opinions to
officials regarding violations of his rights, to demand as a taxpayer police protection
and to report what he reasonably believed to be a conspiracy by the officers of the
High Warrants Corporation to illegal violate his rights.

82. All of the defendants, with the exception of the intruders, were aware of the High
Warrants corporation and its vigilante, illegal purpose, but took no action to protect
Mr. Showers from its adverse impact on him, with their attempts just to make Mr.
Showers incredible when he made his reports regarding illegal activity at City Hall
and in the police department, specifically as to defendant chief DeNardo.

83. Defendant’s actions were under color of law.

Defendants’ liability to Plaintiff.

26
84.

Case 1:19-cv-00323-KS-RHW Document1 Filed 06/14/19 Page 27 of 30

Defendants Mayor and City of Bay St. Louis are liable to the Plaintiff for the existence
and maintenance of a pattern of failure to train and properly supervise its chief of police
on carrying out police investigations and ‘legal’ involuntary commitment. These failures
include, among others:

a. Proper police report writing and reporting of citizen-officer contact regarding citizen

complaints of being victimized by criminal conduct.

. Making assessment of citizen involuntary commitments and timeliness, assuring that

all the statutory mandates are set forth—which were not in the case of Mr. Showers.
Negligence on the part of the Narcotics task force defendants, Lois Gallo and James
Burch to allow the existence of High Risks Warrants vigilante narc officers use
repressive and fear mongering techniques against private citizens—tax payers, just

for their personal enjoyment.

. Defendants Mayor, Chief of Police, Hancock County Sheriff all are negligent and

liable for failing to train their officers on conducting investigations in home, gathering
and evaluating evidence and remnants of possible crime or identity of perpetrators
based on collection and use of forensic evidence—which was not the case with Mr.
Showers evidence.

Inadequate operation by defendant police officer, systemically, in using even
minimum investigative criminal technique to obtain burglars and other intruders into
citizens’ homes before giving the file back as “unsolved”.

Conspiracy by and between all defendants, including tenant trespassers, who were
being used by the defendant police officers to assist the High Warrants corporation

to destroy Mr. Shower’s character.

27
Case 1:19-cv-00323-KS-RHW Document1 Filed 06/14/19 Page 28 of 30

. City of Bay St. Louis, Mayor and Sheriff—all of these defendants knew of should
have known of the prior propensity of chief DeNardo for personal and professional
instability, for failure to be truthful in his representation, personal and official, as well
as his instability when he believed his illegal activity was found out by his superiors.
. Defendants Mayor, Sheriff, and Narcotics directors and assistant directors allowed a
pattern of vigilante justice to prevail in the county, knowing that their existence and
actions were contrary to law and policies.

Defendants City of Bay St. Louis, Mayor(s), and Sherriff failed to remove DeNardo
before DeNardo committed irrevocable harm against Mr. Showers and before
DeNardo committed suicide by failing to collect DeNardo’s service weapons from
him upon DeNardo’s termination.

All defendants, excluding defendant tenants failed to bring to justice the defendant
tenants, who were observed by Mr. Showers onto his property without his permission
and running from his property onto the street where one or both defendant tenants
were picked up by one of the undercover narcotics vehicles Mr. Showers described
as frequently trafficking in his neighborhood—a neighborhood where only two
homes existed—Mr. Showers and one other.

. The defendants conspired to deprive Mr. Showers of his freedom of movement
forcibly, in violation of constitutional protections afforded Mr. Showers to discredit
and to silence Mr. Showers’ investigation of DiNardo’s illegal activity in the Bay St.

Louis police department.

28
Case 1:19-cv-00323-KS-RHW Document1 Filed 06/14/19 Page 29 of 30

Silencing Mr. Showers would also silence his news reports, the press and media for
which he worked and investigated claims of city officials misconduct and

wrongdoing regarding taxpayer funds—was |* amendment violation as wells.

. Continuing to refuse to credit Mr. Showers’ ongoing reported complaints of

continuing intrusions is an act of revenge against Mr. Showers for making the reports
in the first instance and then of linking the defendants into the conspiracy called the
High Warrants corporation, an illegal vigilante group of officers and city officials are
further examples of 1*t amendment violations of Mr. Showers’ constitutional rights
by defendants acting individually and in official capacities with each other and
independently—using their official positions—to violate the constitutional rights of

Mr. Showers, ongoing.

Concurrent violations of tort law of defamation of character

85.

86.

87.

In addition to the 1983 and 1988 claims set forth above, Plaintiff claims that when the
defendants Hendrix, initially, then DeNardo reported in a public record that Mr. Showers
was mentally incompetent, drug user, hallucinatory, suicidal and or homicidal, that

defendants Hendrix and DeNardo defamed Mr. Showers’ character, reputation in his

business and in the community, per se.

The immediate consequence to Mr. Showers that he lost his veteran’s job as a WLOX

news reporter while he was being held in the psychiatric hospital.

Mr. Showers could find no comparable employment in his home area, and when asked

about his former employment, Mr. Showers is forced to relive and relate the forced

commitment to which he was subjected by defendants herein.

5.

29
Case 1:19-cv-00323-KS-RHW Document1 Filed 06/14/19 Page 30 of 30

PRAYER FOR RELIEF AND DAMAGES
For all act complained against herein, Mr. Showers prays for statutory relief, including
injunctive and equitable and compensatory damages set forth:

1. Compensatory damages for all losses, including monetary and non-monetary; pain and
suffering; loss of life’s enjoyments; ongoing fear for life and safety in the amount of $7.5
million dollars;

2. Punitive damages for willful violations of constitutional rights and for conspiracy to cause
Mr. Showers to suffer personal harm: $7.5 million dollars.

3. Per se defamation of character, loss of employment and good reputation in the
community—personally and professionally: $1.5 million dollars.

4. Intentional Infliction of emotion distress-$7.5 million dollars.

5. Mr. Showers prays for defendants to be cited and summoned to answer herein within the
legal delays afforded by law and afterward that there be judgment against the defendants
as prayed, exoneration of the Plaintiff completely, award of damages prayed for herein to
the Plaintiff, and trial by jury.

L417

Respectfully submitted:

Hos §P ier

ALVIN SHOWERS, Ill, PROSE
300 Blakemore Street

Bay St. Louis, MS 39520
Mobile: (850) 375-4419

 

30
